                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION

 CLARK CANYON HYDRO, LLC,

                    Plaintiff,                        CV-18-65-BU-BMM
     vs.

 IDAHO POWER COMPANY,                                      ORDER

                    Defendant.


      The Court conducted a status conference on March 18, 2020. James

Murnion, Esq., appeared for Plaintiff Clark Canyon Hydro, LLC. Brianne

McClafferty, Esq. and Jennifer Dempsey, Esq. appeared for Defendant, Idaho

Power Company.

      IT IS ORDERED that the motion hearing set for Monday, March 30, 2020,

at 1:30 p.m. shall be conducted using video conferencing by all parties. The

parties are to contact the Clerk of Court to arrange a video test in advance of the

hearing.


      DATED this 19th day of March, 2020.
